DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al. (US 2018/0370125).

Regarding claim 1, Rolland meets the claimed meets the claimed polymerizable liquid used for producing three- dimensional objects by methods of additive manufacturing, said polymerizable liquid comprising: a blocked or reactively blocked polyurethane prepolymer ( (i) a blocked or reactive blocked prepolymer, [0039]) a blocked or reactively blocked curing agent; ( (ii) a blocked or reactive blocked diisocyanate or branched isocyanate [0039])  and a photoinitiator ((c) a photoinitiator [0042])

Regarding claim 2, Rolland meets the claimed wherein said blocked or reactively blocked polyurethane prepolymer comprises a polyisocyanate. (blocked prepolymers are created by using polyisocyanate oligomer, see [0015]).

Regarding claim 3, Rolland meets the claimed, wherein said blocked or reactively blocked polyurethane prepolymer has a structure of Formula (A):(A) wherein A and R are hydrocarbyl groups each independently a hydrocarbyl group, R' is NH or 0, and Z is a blocking group having a reactive epoxy, an alkenyl, an alkynyl, or a thiol terminal group. (Rolland teaches a blocked polyurethane is blocked with 2-(tert-butylamino)ethyl methacrylate [TBAEMA], see [0727]. Examiner notes this meets the claimed formula as disclosed by claim 4 below).

Regarding claim 4, Rolland meets the claimed polymerizable liquid of claim 3, wherein said Z is tert-butyl aminoethyl methacrylate (t-BAEMA). (Rolland teaches a blocked polyurethane is blocked with 2-(tert-butylamino)ethyl methacrylate [TBAEMA], see [0727]).

Regarding claim 5, Rolland meets the claimed, wherein said blocked or reactively blocked curing agent has a structure of Formula (Al), (see Formula X’’, [0306]) Formula (A2), or Fomula (A3): wherein each of R1, R2, and R3 are each independently includes a linear or branched C1-C36 alkyl, a linear or branched C1-C36 alkylene, an alkenyl, an alkenylene, an aryl, an arylene, a heteroaryl, a heteroarylene, a cycloalkyl, or cycloalkenyl; and each of Y1 and Y2 are each independently includes a protecting group that protects amino groups or hydroxyl groups. (Formula X’’, [0306], includes Z  blocking group that meets Y1 and a epoxy, alkene, or thiol end group that meets Y2)

Regarding claim 6, Rolland meets the claimed polymerizable liquid of claim 5, wherein said Y1 and said Y2 have different structures. (Formula X’’, [0306], includes Z  blocking group that meets Y1 and a epoxy, alkene, or thiol end group that meets Y2)

Regarding claim 9, Rolland meets the claimed polymerizable liquid of claim 5, wherein each of at least one of said Y1 and/or said Y2 further comprises a photopolymerizable group. (Rolland teaches methacrylate blocked end groups on each end, see structure in [0308]). 

Regarding claim 10, Rolland meets the claimed polymerizable liquid of claim 9, wherein said photopolymerizable group comprises an acrylate group or a methacrylate group. (Rolland teaches methacrylate blocked end groups on each end, see structure in [0308]).

Regarding claim 15, Rolland teaches method for forming a three-dimensional object, comprising: providing a printing region defined by a forming platform and a resin reservoir having a forming surface; ((ii) providing a carrier in a polymerizable liquid reservoir, [0011]) filling said printing region with a polymerizable liquid, said polymerizable liquid ((b) filling the build region with a polymerizable liquid, [0011]) including a blocked or reactively blocked polyurethane prepolymer, ( (i) a blocked or reactive blocked prepolymer, [0039])  a blocked or reactively blocked curing agent, (ii) a blocked or reactive blocked diisocyanate or branched isocyanate [0039])   and a photoinitiator ((c) a photoinitiator [0042])
exposing said printing region filled with the polymerizable liquid to energy to form a solid printing intermediate having substantially a same shape as said three- dimensional object; ((c) irradiating the build region with light [0011])
providing energy to said solid printing intermediate to form said three-dimensional object. ((d) concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object. [0011]).

Regarding claim 16, Rolland teaches wherein said blocked or reactively blocked curing agent is contained in said solid printing intermediate in a cured form. (a shape to be imparted to, the three-dimensional object and containing the second solidifiable component carried in the scaffold in unsolidified or uncured form [0011]).

Regarding claim 17, Rolland teaches, wherein said three-dimensional object comprises a polymer blend, an interpenetrating polymer network, (the three-dimensional object comprises a polymer blend (e.g., an interpenetrating polymer network, [0018]) a semi- interpenetrating polymer network, or a sequential interpenetrating polymer network of polyurethane and polyacrylate.

Regarding claim 18, Rolland, wherein said three-dimensional object comprises a copolymer of polyurethane and polyacrylate. (Rolland teaches acrylate to be a part of the prepolymers with urethanes [0015])

Regarding claim 19, Rolland teaches said polymerizable liquid further comprising: a reactive diluent. ((e) optionally a reactive diluent, [0045]).

Regarding claim 20, Rolland teaches said polymerizable liquid further comprising: a blocked or reactively blocked diisocyanate.  (blocked prepolymers are created by using polyisocyanate oligomer, see [0015]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2018/0370125).

Regarding claim 7, Rolland does not explicitly teach polymerizable liquid of claim 5, wherein said blocked or reactively blocked curing agent comprises an imine group, said imine group is a substituent derived from a reaction of an aldehyde or ketone with an amine. 
Rolland teaches imine type blocking agents (e.g., ethylene imine, etc.), to be useful blocking agents, see [0265]. Examiner notes the method of making the imine group does not limit the product, see MPEP 2113.
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to substitute the imine type blocking agent of Rolland as the generic blocking agent taught by Rolland in the above structure because it performs the known function as blocking agent, see Rolland [0265].


Regarding claim 8, Rolland does not explicitly teach polymerizable liquid of claim 5, wherein said blocked or reactively blocked curing agent comprises a carbamate group, said carbamate group is a substituent derived from a reaction of a carboxylic acid or carboxylic ester with an amine. 
Rolland teaches carbamate type blocking agents (e.g., N-phenyl carbamic acid phenyl ester, 2-oxazolidone, etc.), [0265]. Examiner notes the method of making the carbamate group does not limit the product, see MPEP 2113. 
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
It would have been obvious to substitute the carbamate type blocking agent of Rolland as the generic blocking agent taught by Rolland in the above structure because it performs the known function as blocking agent, see Rolland [0265].


Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 recites Formula (A4), Formula (A5), or Formula (A6):wherein each of Y1 and Y2 are each independently a protecting group that protects amino groups or hydroxyl groups; and X comprises a photopolymerizable group.
Rolland teaches Formula X’’, [0306], includes Z  blocking group that meets Y1 and a epoxy, alkene, or thiol end group that meets Y2, but does not teach X comprises a photopolymerizable group.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busbee et al. (US 2019/0039311) teaches the latent curing agent may be a blocked isocyanate such as blocked toluene diisocyanate [0130] the curing agent is blocked with another functional group, so the curing agent can be integrated directly into the polyol or polyamine in the cartridge without curing. Heat can then be used to deblock the isocyanate and drive rapid curing after all of the materials have been deposited. [0133].
Ukai et al. (US 2006/0293437) teaches blocked prepolymers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744